DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 04/02/2021; 06/17/21; 07/09/21; 08/03/21; 08/12/21; 11/08/21; 01/10/22; 01/21/22; 05/12/22.

Claim Objections
4. 	Claim 33 is objected to because of the following informalities: “a third vantage” should be “a third vantage point”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 21-22, 27, 31-32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (“Lin”) [US-2020/0038124-A1] with the Provisional application No. 62/487,833, filed on Apr. 20, 2017 in view of Azizian et al., (“Azizian”) [US-2020/0253673-A1] with the Provisional application No. 62/526,103, filed on Jun. 28, 2017
Regarding claim 21, Lin discloses a method for facilitating navigation of a virtual surgical environment (Lin- ¶0006, a method of operating a surgical control system comprises displaying an image of a surgical environment, from a field of view of an imaging instrument, on a display system […] The changed field of view corresponds to the detected movement of the user's head), the method comprising:
displaying a first-person view of the virtual surgical environment (Lin- Fig. 2 and ¶0023, a field of view image 30 from an imaging instrument 15 positioned within the interior anatomy of the patient P. The image 30 may be displayed on the display system 17 [displaying a first-person view]; Fig. 4: Step 102 and ¶0035, At a process 102, an image of a surgical environment visible in the field of view [a first-person view of the virtual surgical environment] of an imaging instrument is displayed. The image is displayed on a user-mounted immersive display system);
rendering a first portal in the first-person view, the first portal showing the virtual
surgical robotic environment from a first vantage point (Lin- Fig. 5 and ¶0035, With reference to FIG. 5, a surgical environment 202 (e.g., an interior anatomy of a live patient or a simulated surgical environment) may be visible with an imaging instrument 204 having a current field of view 206 [the first-person view] and a potential field of view 208. […] A user 201 (e.g., a surgeon S) wearing a head-mounted immersive display system 203 (e.g., display system 17) has a view direction 210 [a first vantage point] toward the current field of view 206. A visible image 212 is presented on the display system 203 [rendering a first portal in the first-person view]; Fig. 10 and ¶0048 teach the image 215a of the field of view 206 on the display system 203 [rendering a first portal in the first-person view]);
rendering a second portal in the virtual surgical environment that shows the virtual surgical environment from a second vantage point (Lin- Fig. 10 and ¶0047-0048 teach field of view 207 is the field of view of the imaging system 204 after it has been moved in correspondence with the detected head movement 211 […]  At a process 312, an image of the surgical environment from the changed field of view is displayed on the display system […] an image 215 b of field of view 207 [rendering a second portal from a second vantage point]); and
generating a  movement between the first portal and the second portal that indicates a navigation sequence of vantage points for a user (Lin- Fig. 10 shows the movement 211 of the head 201 that generates the movement from the field of view 206 to the field of view 207; and ¶0046-0047 teach a movement 211 of the head 201 may be detected corresponding to the image 215a of the field of view 206 on the display system 203 is changed to an image 215 b of field of view 207. The view direction 210 changes with the movement of the user's head [a navigation sequence of vantage points]).
Lin does not explicitly disclose, but Azizian discloses
generating a trajectory between the first portal and the second portal that indicates a navigation sequence of vantage points for a user (Azizian- Fig. 2 and ¶0040,  generate and display endoscopic images from different vantage points that may assist the surgeon. The surgeon may select the other vantage point from a plurality of optional vantage points or may virtually rotate or otherwise move away from the initial vantage point to visualize the three-dimensionally mapped endoscopic image dataset from a different perspective such as a perspective orthogonal to or oblique from the initial vantage point [a navigation sequence of vantage points for a user]; Fig. 3-6 shows endoscopic images [portal] with different vantage points; ¶0040-0045, FIG. 4 illustrates a display 160 of the surgical environment of FIG. 3 from a second vantage point, generally lateral of the initial vantage point. The display 160 includes an endoscopic image 162 [second portal] of the surgical environment from the second vantage point. The image 162 is generated from the same mapped endoscopic image dataset used to generate image 152 [first portal] from the initial vantage point […] the instrument illustration 166 provides information about instrument trajectories [generating a trajectory] not visible on the endoscopic image […] FIG. 5 illustrates a display 170 of the surgical environment of FIG. 3 from a third vantage point […] The display 170 includes an endoscopic image 172 of the surgical environment from a third vantage point […] and the instrument illustration 176 provides information about instrument trajectories not visible on the endoscopic image […] FIG. 6 is a display 190 of the surgical environment of FIG. 3 from a fourth vantage point […] The display 190 includes an endoscopic image 192 of the surgical environment from the fourth vantage point […] the endoscopic image 192, and the instrument illustrations 196, 198 provide information about instrument trajectories not visible on the endoscopic image [a trajectory between the first portal and the second portal that indicates a navigation sequence of vantage points]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Azizian, and apply the trajectories provided at different endoscopic images from different vantage points into the movement between the first portal and the second portal, as taught by Lin for generating a trajectory between the first portal and the second portal that indicates a navigation sequence of vantage points for a user.
Doing so would provide the surgeon with enhanced perspective of the surgical environment beyond the endoscopic view.

Regarding claim 22, Lin in view of Azizian, discloses the method of claim 21, and further discloses wherein at least one of the first portal and the second portal are displayed at a different scale factor than the first-person view (Azizian- Figs. 3-5 show an endoscopic image 152 [first portal] from the initial vantage point and an endoscopic image 162 [second portal] of the surgical environment from the second vantage point are displayed at a different scale factor than the anatomic model image 154 [the first-person view]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Azizian, and apply the different endoscopic images being diplayed differently into Lin’s method so at least one of the first portal and the second portal are displayed at a different scale factor than the first-person view.
The same motivation that was utilized in the rejection of claim 21 applies equally to this claim.

Regarding claim 27, Lin in view of Azizian, discloses the method of claim 21, and further discloses wherein the second portal is rendered within the first portal (Lin- Fig. 10 shows field of view 206 to field of view 207 overlapping; Azizian- Figs. 3-4 show an endoscopic image 162 [second portal] of the surgical environment from the second vantage point are displayed with parts in an endoscopic image 152 [first portal] from the initial vantage point).

Regarding claim 31, Lin in view of Azizian, discloses the method of claim 21, and discloses the method further comprising generating one or more additional portals and generating trajectories between the one or more additional portals to indicate the navigation sequence between the first portal, the second portal, and the one or more additional portals (Azizian- Fig. 3-6 shows endoscopic images [portal] with different vantage points; Fig. 5 and ¶0040-0042, FIG. 5 illustrates a display 170 of the surgical environment of FIG. 3 from a third vantage point […] The display 170 includes an endoscopic image 172 of the surgical environment from a third vantage point […] and the instrument illustration 176 provides information about instrument trajectories not visible on the endoscopic image […] [trajectories between the one or more additional portals to indicate the navigation sequence between the first portal, the second portal, and the one or more additional portals]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Azizian, and apply the an endoscopic image 172 of the surgical environment from a third vantage point into Lin’s method for generating one or more additional portals and generating trajectories between the one or more additional portals to indicate the navigation sequence between the first portal, the second portal, and the one or more additional portals.
The same motivation that was utilized in the rejection of claim 21 applies equally to this claim.

Regarding claim 32, Lin in view of Azizian, discloses the method of claim 21, and further discloses wherein at least one of the first portal or the second portal is located inside a virtual patient (Lin- Fig. 5 and ¶0035, With reference to FIG. 5, a surgical environment 202 (e.g., an interior anatomy of a live patient or a simulated surgical environment) may be visible with an imaging instrument 204 having a current field of view 206 [the first portal or the second portal is located inside a virtual patient] and a potential field of view 208).

Regarding claim 35, Lin in view of Azizian, discloses a system for facilitating navigation of a virtual robotic environment (Lin- Fig. 1A and ¶0022, a surgical environment 10 includes a teleoperational medical system 11), comprising:
a display (Lin- Fig. 1b and ¶0023, a display system 17 which may present images captured by the imaging system 15); and
a processor (Lin- Fig. 1b and ¶0027, The control system 20 includes at least one memory and at least one processor, and typically a plurality of processors, for effecting control between the medical instrument system, the imaging system 15, the operator input system 16, the display system 17), configured to:
render, on the display (Lin- Fig. 1b and ¶0023, a display system 17), a first-person view of the virtual robotic environment (see Claim 21 rejection for detailed analysis);
render, on the display (Lin- Fig. 1b and ¶0023, a display system 17), a first portal in the first-person view, the first portal showing the virtual robotic environment from a first vantage point (see Claim 21 rejection for detailed analysis);
render, on the display (Lin- Fig. 1b and ¶0023, a display system 17), a second portal in the virtual robotic environment that shows the virtual robotic environment from a second vantage point (see Claim 21 rejection for detailed analysis); and
generate a trajectory between the first portal and the second portal that indicates a navigation sequence of vantage points for a user (see Claim 21 rejection for detailed analysis).

The system of claims 36 are similar in scope to the functions performed by the method of claims 22 and therefore claims 36 are rejected under the same rationale.





7.	Claims 23-24 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Azizian, further in view of Guerin et al., (“Guerin”) [US-2016/0257000-A1]
Regarding claim 23, Lin in view of Azizian, discloses the method of claim 21, and further discloses upon selection of the first portal (see Claim 21 rejection for detailed analysis), and fails to explicitly disclose the user is teleported to the first vantage point.
However, Guerin discloses
the user is teleported (Guerin- ¶0055, The user can additionally switch their viewpoint arbitrarily by any other interface, causing them to jump or "teleport" in the virtual environment).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin/Azizian to incorporate the teachings of Guerin, and apply teleporting into the first vantage point, as taught by Lin/Azizian so upon selection of the first portal, the user is teleported to the first vantage point.
Doing so would create an immersive virtual environment using a virtual reality system that receives parameters corresponding to a real-world robot.

Regarding claim 24, Lin in view of Azizian, discloses the method of claim 21, and further discloses wherein the user can travel from the first vantage point to the second vantage point  (Lin- Fig. 10 shows the direction of movement from field of view 206 to field of view 207; Azizian- Figs. 3-5 shows the navigation of the instruments 156, 157, 158 through different vantage points).
The prior art fails to explicitly disclose the user can travel without selection of the second portal.
However, Guerin discloses
travel without selection of the portal (Guerin- ¶0055, The user can additionally switch their viewpoint arbitrarily by any other interface, causing them to jump or "teleport" in the virtual environment).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin/Azizian to incorporate the teachings of Guerin, and apply teleporting into the vantage points, as taught by Lin/Azizian so the user can travel from the first vantage point to the second vantage point without selection of the second portal.
Doing so would create an immersive virtual environment using a virtual reality system that receives parameters corresponding to a real-world robot.

The system of claims 37-38 are similar in scope to the functions performed by the method of claims 23-24 and therefore claims 37-38 are rejected under the same rationale.


8.	Claims 25-26, 29-30 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Azizian, further in view of Razzaque et al., (“Razzaque”) [US-10,314,559-B2]
Regarding claim 25, Lin in view of Azizian, discloses the method of claim 21, and fails to explicitly disclose, but Razzaque discloses wherein the trajectory is indicated visually in the virtual surgical environment (Razzaque- Fig. 2 and col 10 lines 50-67, a projected needle drive 208 (also referred to as a trajectory indicator) as an image guidance cue […] the projected drive 208 of a medical device can be depicted on the display 220 and can show the healthcare provider the projected path 208 that the medical device 242 will take if it is driven along its central axis. Although the trajectory of only one medical device is displayed, it will be understood that the trajectory of multiple medical devices can be determined and displayed simultaneously on screen 220 […] to implement the trajectory indicators 208, the image guidance system can draw a number of rings about the axis of the medical device shaft, extrapolated beyond its tip).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin/Azizian to incorporate the teachings of Razzaque, and apply the projected needle drive into the trajectory, as taught by Lin/Azizian so the trajectory is indicated visually in the virtual surgical environment.
Doing so would aid a healthcare provider to guide a medical device in a patient.

Regarding claim 26, Lin in view of Azizian and Razzaque, discloses the method of claim 25, and further discloses wherein the trajectory is indicated with a color change of a portal, an arrow that shows a direction of the trajectory, or a line (Razzaque- col 11 lines 35-77, Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc).

Regarding claim 29, Lin in view of Azizian, discloses the method of claim 21, and further discloses wherein the trajectory is generated  that associates the first portal with the second portal (see Claim 21 rejection for detailed analysis).
The prior art fails to explicitly disclose the trajectory is generated in response to a user input.
However, Razzaque discloses
the trajectory is generated in response to a user input (Razzaque- Fig. 2 and col 10 lines 50-67, a projected needle drive 208 (also referred to as a trajectory indicator) as an image guidance cue […] the projected drive 208 of a medical device can be depicted on the display 220 and can show the healthcare provider the projected path 208 that the medical device 242 will take if it is driven along its central axis. Although the trajectory of only one medical device is displayed, it will be understood that the trajectory of multiple medical devices can be determined and displayed simultaneously on screen 220 […] to implement the trajectory indicators 208, the image guidance system can draw a number of rings about the axis of the medical device shaft, extrapolated beyond its tip […] A healthcare provider can view and manipulate the pose [a user input] of the medical device 242 and its expected drive projection (via its displayed projected trajectory) before it enters the patient's tissue ).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin/Azizian to incorporate the teachings of Razzaque, and apply the projected needle drive and manipulating the pose into the trajectory, as taught by Lin/Azizian so the trajectory is generated in response to a user input that associates the first portal with the second portal.
Doing so would aid a healthcare provider to guide a medical device in a patient.

Regarding claim 30, Lin in view of Azizian and Razzaque, discloses the method of claim 29, and further discloses wherein the user input includes receiving a line that is drawn between the first portal and the second portal (Razzaque- col 11 lines 35-77, Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc).

The system of claims 39-40 are similar in scope to the functions performed by the method of claims 25-26 and therefore claims 39-40 are rejected under the same rationale.





9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Azizian, further in view of Abovitz al., (“Abovitz”) [US-2015/0243100-A1]
Regarding claim 28, Lin in view of Azizian, discloses the method of claim 21, and fails to explicitly disclose wherein the second portal is rendered in the first-person view outside of the first portal.
However, Abovitz discloses
the second portal is rendered in the first-person view outside of the first portal (Abovitz- Fig. 50B and ¶0635, a user performing a gesture to create a new virtual work portal; ¶0711, To allow user selection of and/or navigation between virtual rooms or virtual spaces, the AR system may be responsive to one or more of, for instance, gestures, voice commands, eye tracking, and/or selection of physical buttons, keys or switches for example carried by a head worn component, belt pack or other physical structure of the individual AR system).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin/Azizian to incorporate the teachings of Abovitz, and apply creating a new virtual work portal and selecting or navigating between virtual rooms or virtual spaces into Lin/Azizian’s method so the second portal is rendered in the first-person view outside of the first portal.
Doing so would facilitate virtual reality and/or augmented reality interaction for one or more users.


10.	Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Azizian, further in view of Itkowitzet al., (“Itkowitz”) [US-2010/0234857-A1]
Regarding claim 33, Lin in view of Azizian, discloses the method of claim 21, and fails to explicitly disclose, but Itkowitzet discloses the method further comprising:
receiving a user input indicating placement of a virtual camera at a third vantage (Itkowitzet- ¶0279, the trainee is performing the virtual procedure and generates three-dimensional views of the virtual instruments and objects of the virtual work site from the perspective of a virtual camera or endoscope which is viewing the virtual work site from an advantageous position [at a third vantage] and orientation in the fixed reference frame; Claim 16 cites “…the virtual images are generated from a perspective of a virtual camera viewing the virtual environment, and the perspective of the virtual camera is movable in response to movement of the input device…”); and
displaying a view from a perspective of the virtual camera in the first-person view (Itkowitzet- ¶0279, the trainee is performing the virtual procedure and generates three-dimensional views of the virtual instruments and objects of the virtual work site from the perspective of a virtual camera or endoscope which is viewing the virtual work site from an advantageous position and orientation in the fixed reference frame).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lin/Azizian to incorporate the teachings of Itkowitzet, and apply the perspective of the virtual camera into the first-person view, as taught by Lin/Azizian for receiving a user input indicating placement of a virtual camera at a third vantage; and displaying a view from a perspective of the virtual camera in the first-person view.
Doing so would facilitate training of surgeons to perform minimally invasive surgical procedures.

Regarding claim 34, Lin in view of Azizian and Itkowitzet, discloses the method of claim 33, and further discloses wherein the virtual camera is one of a virtual endoscopic camera placed inside a virtual patient or a virtual video camera placed outside the virtual patient (Itkowitzet- ¶0279, the virtual patient side unit 2860 continually updates the positions and orientations of the virtual instrument end effectors while the trainee is performing the virtual procedure and generates three-dimensional views of the virtual instruments and objects of the virtual work site from the perspective of a virtual camera or endoscope which is viewing the virtual work site from an advantageous position and orientation in the fixed reference frame).


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2016/0324664-A1 to Piron et al., Intra-operative determination of dimensions for fabrication of artificial bone flap teaches a display of one or more planned trajectory paths (e.g., based on calculated score for a projected surgical path) (¶0041). This multi-point trajectory may be contrasted with straight-line trajectories where the target may be accessed by cannulating along a straight path directly towards the target (¶0061).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619